Order entered July 21, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00341-CV

                   IN THE INTEREST OF A.C., A CHILD

               On Appeal from the County Court At Law No. 1
                          Kaufman County, Texas
                    Trial Court Cause No. 107543-CC

                                    ORDER

      Mother’s brief in this parental termination appeal is overdue despite

Mother’s counsel’s representation, at a trial court hearing held June 21, 2022 to

determine why the brief had not been filed by the original and first extended

deadlines, that the brief would be filed by July 14.      Accordingly, given the

accelerated nature of this appeal, we ORDER Casey T. Boyd removed as

appointed appellate counsel for Mother and ORDER the trial court to appoint new

counsel to represent Mother in this appeal no later than July 26, 2022.     New

counsel shall be cautioned that Mother’s brief must be filed no later than August

15, 2022 as no extensions will be granted absent dire circumstances.
      A supplemental clerk’s record containing a copy of the order of appointment

and a supplemental reporter’s record of any hearing held pursuant to this order

shall be filed no later than July 28, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Tracy Gray, Presiding Judge of County Court at Law No. 1; Kaufman

County District Clerk Rhonda Hughey; Shelley L. Dearing, Official Court

Reporter for County Court at Law No. 1; Mr. Boyd; Mother, at her last known

address; and, remaining counsel.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. It shall be reinstated no later than August 2, 2022.

                                              /s/    ERIN A. NOWELL
                                                     JUSTICE